UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 SCHEDULE 13G/A UNDER THE SECURITIES EXCHANGE ACT OF 1934 (AMENDMENT NO. 1 ) PHC, INC (Name of Issuer) Common (Title of Class of Securities) 6933L5103 (CUSIP Number) 8/11/2011 (Date of Event which Requires Filing of this Statement) Check the appropriate box to designate the rule pursuant to which this Schedule is filed: £Rule 13d-1(b) £Rule 13d-1(c) £Rule 13d-1(d) *The remainder of this cover page shall be filled out for a reporting person's initial filing on this form with respect to the subject class of securities, and for any subsequent amendment containing information which would alter the disclosures provided in a prior cover page. The information required in the remainder of this cover page shall not be deemed to be "filed" for the purpose of Section 18 of the Securities Exchange Act of 1934 ("Act") or otherwise subject to the liabilities of that section of the Act but shall be subject to all other provisions of the Act (however, see the Notes). SCHEDULE 13G CUSIP No. 6933L5103 1 NAME OF REPORTING PERSON I.R.S. IDENTIFICATION NO. OF ABOVE PERSON RENN Universal Growth Investment Trust, PLC. 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (See instructions) (a)o (b)x 3 SEC USE ONLY 4 SOURCE OF FUNDS (SEEINSTRUCTIONS) WC 5 CHECK BOX IF DISCLOSURE OF LEGAL PROCEEDINGS IS REQUIRED PURSUANT TO ITEMS 2(d) or 2(e) 6 CITIZENSHIP OR PLACE OF ORGANIZATION United Kingdom NUMBEROF SHARES BENEFICIALLY OWNEDBY EACH REPORTING PERSON WITH 7SOLE VOTING POWER 1,483,900 (1) 8SHARED VOTING POWER 1,483,900 9SOLE DISPOSITIVE POWER 1,483,900 (1) 10SHARED DISPOSITIVE POWER 1,483,900 11 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 1,483,900 (1) 12 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (11) EXCLUDES CERTAIN SHARES (SEEINSTRUCTIONS)  13 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (11) 7.9% 14 TYPE OF REPORTING PERSON (SEEINSTRUCTIONS) FI (1) Shares are owned by RENN Universal Growth Investment Trust, PLC. ("RUSGIT"). Russell Cleveland is a director of RUSGIT. Russell Cleveland is also the President of RENN Capital Group Inc. the Investment Advisor to RUSGIT. RUSGIT shares its voting and dispositive powers with RENN Capital Group Inc. pursuant to its investment agreement. Russell Cleveland may be deemed to have a beneficial interest and hereby disclaims any beneficial interest. SCHEDULE 13G CUSIP No. 6933L5103 1 NAME OF REPORTING PERSON I.R.S. IDENTIFICATION NO. OF ABOVE PERSON RENN Capital Group, Inc. 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (See instructions) (a)o (b)x 3 SEC USE ONLY 4 SOURCE OF FUNDS (SEEINSTRUCTIONS) WC 5 CHECK BOX IF DISCLOSURE OF LEGAL PROCEEDINGS IS REQUIRED PURSUANT TO ITEMS 2(d) or 2(e)  6 CITIZENSHIP OR PLACE OF ORGANIZATION Texas NUMBEROF SHARES BENEFICIALLY OWNEDBY EACH REPORTING PERSON WITH 7SOLE VOTING POWER 0 8SHARED VOTING POWER 1,483,900 (2) 9SOLE DISPOSITIVE POWER 0 10SHARED DISPOSITIVE POWER 1,483,900 (2) 11 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 0 12 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (11) EXCLUDES CERTAIN SHARES (SEEINSTRUCTIONS)  13 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (11) 0 14 TYPE OF REPORTING PERSON (SEEINSTRUCTIONS) IA (2)Shares are owned by RENN Universal Growth Investment Trust, PLC. ("RUSGIT"). Russell Cleveland is a director of RUSGIT. Russell Cleveland is also the President of RENN Capital Group Inc. the Investment Advisor to RUSGIT. RUSGIT shares its voting and dispositive powers with RENN Capital Group Inc. pursuant to its investment agreement. Russell Cleveland may be deemed to have a beneficial interest and hereby disclaims any beneficial interest. SCHEDULE 13G CUSIP No. 6933L5103 1 NAME OF REPORTING PERSON I.R.S. IDENTIFICATION NO. OF ABOVE PERSON Russell Cleveland 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (See instructions) (a)o (b)x 3 SEC USE ONLY 4 SOURCE OF FUNDS (SEEINSTRUCTIONS) WC 5 CHECK BOX IF DISCLOSURE OF LEGAL PROCEEDINGS IS REQUIRED PURSUANT TO ITEMS 2(d) or 2(e)  6 CITIZENSHIP OR PLACE OF ORGANIZATION Texas NUMBEROF SHARES BENEFICIALLY OWNEDBY EACH REPORTING PERSON WITH 7SOLE VOTING POWER 0 8SHARED VOTING POWER 1,483,900(3) 9SOLE DISPOSITIVE POWER 0 10SHARED DISPOSITIVE POWER 1,483,900 (3) 11 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 0 12 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (11) EXCLUDES CERTAIN SHARES (SEEINSTRUCTIONS)  13 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (11) 0 14 TYPE OF REPORTING PERSON (SEEINSTRUCTIONS) IN (3)Shares are owned by RENN Universal Growth Investment Trust, PLC. ("RUSGIT"). Russell Cleveland is a director of RUSGIT. Russell Cleveland is also the President of RENN Capital Group Inc. the Investment Advisor to RUSGIT. RUSGIT shares its voting and dispositive powers with RENN Capital Group Inc. pursuant to its investment agreement. Russell Cleveland may be deemed to have a beneficial interest and hereby disclaims any beneficial interest. Item 1. (a) Name of Issuer PHC, Inc. (the “Issuer”) (b) Address of Issuer's Principal Executive Offices 200 Lake Street, Suite102, Peabody, MA 01960 Item 2. (a) Name of Person Filing This statement is filed on behalf of (each a “Reporting Person”): RENN Universal Growth Investment Trust, PLC (“RUSGIT”), RENN Capital Group, Inc. (“Group”) and Russell Cleveland (b) Address of Principal Business Office or, if none, Residence 8080 N. Central Expressway, Suite , Dallas, TX 75206 (c) Citizenship The citizenship or place of organization of each of the Reporting Persons is set forth on the cover page. (d) Title of Class of Securities ClassA Common Stock (e) CUSIP Number Item 3. If this statement is filed pursuant to §§240.13d-1(b) or 240.13d-2(b) or (c), check whether the person filing is a: (a) £ Broker or dealer registered under section 15 of the Act (15 U.S.C. 78o). (b) £ Bank as defined in section 3(a)(6) of the Act (15 U.S.C. 78c). (c) £ Insurance company as defined in section 3(a)(19) of the Act (15 U.S.C. 78c). (d) £ Investment company registered under section 8 of the Investment Company Act of 1940 (15 U.S.C 80a-8). (e) £ An investment adviser in accordance with §240.13d-1(b)(1)(ii)(E); (f) £ An employee benefit plan or endowment fund in accordance with §240.13d-1(b)(1)(ii)(F); (g) £ A parent holding company or control person in accordance with §240.13d-1(b)(1)(ii)(G); (h) £ A savings associations as defined in Section 3(b) of the Federal Deposit Insurance Act (12 U.S.C. 1813); (i) £ A church plan that is excluded from the definition of an investment company under section 3(c)(14) of the Investment Company Act of 1940 (15 U.S.C. 80a-3); (j) £ Group, in accordance with §240.13d-1(b)(1)(ii)(J). Not applicable. Item 4. Ownership Group is the Investment Adviser to RUSGIT. Group disclaims being members of a group pursuant to Rule13d-5(b)(1) of the Securities Exchange Act of 1934, as amended. As the President of Group and a Director of RUSGIT, Russell Cleveland may be deemed to own beneficially the securities held of record by RUSGIT. Russell Cleveland disclaims beneficial ownership of any securities held of record by RUSGIT, except to the extent of its pecuniary interest therein. (a) Amount beneficially owned: 1,483,900 (b) Percent of class: 7.9% (c) Number of shares to which the person has: (i) Sole power to vote or to direct the vote: (ii) Shared power to vote or to direct the vote: 1,483,900 (iii) Sole power to dispose or to direct the disposition of: (iv) Shared power to dispose or to direct the disposition of: 1,483,900 Item 5. Ownership of Five Percent or Less of a Class If this statement is being filed to report the fact that as of the date hereof the reporting persons have ceased to be the beneficial owner of more than five percent of the class of securities, check the following. Item 6. Ownership of More than Five Percent on Behalf of Another Person. Not Applicable. Item 7. Identification and Classification of the Subsidiary Which Acquired the Security Being Reported on By the Parent Holding Company Not Applicable. Item 8. Identification and Classification of Members of the Group Not Applicable. Item 9. Notice of Dissolution of Group Not Applicable. Item 10. Certification By signing below I certify that, to the best of my knowledge and belief, the securities referred to above were acquired and are held in the ordinary course of business and were not acquired and are not held for the purpose of or with the effect of changing or influencing the control of the issuer of the securities and were not acquired and are not held in connection with or as a participant in any transaction having that purpose or effect. By signing below I certify that, to the best of my knowledge and belief, the securities referred to above were not acquired and are not held for the purpose of or with the effect of changing or influencing the control of the issuer of the securities and were not acquired and are not held in connection with or as a participant in any transaction having that purpose or effect. SIGNATURE After reasonable inquiry and to the best of my knowledge and belief, I certify that the information set forth in this statement is true, complete and correct. RENN Universal Growth Investment Trust PLC. Date:August 19, 2011 By: /s/Rene Jones POA Russell Cleveland NameRussell Cleveland TitleDirector RENN Capital Group, Inc. Date:August 19, 2011 By: /s/Rene Jones POA Russell Cleveland NameRussell Cleveland TitlePresident Russell Cleveland Date:August 19, 2011 By: /s/ Rene Jones POA Russell Cleveland NameRussell Cleveland
